DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/20/2022. Claims 16-20 allowed. Claims 2,5,and 7-12 have been cancelled by the applicant.  Claims 1,3-4,6 and 13-15, and newly added claims 21-28 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/20/2022, with respect to claim 1 and 21 have been fully considered and are persuasive. Specifically, the applicant amended claim 1 to include the allowable subject matter as indicated in the office action dated 04/07/2022.  The rejections of claims 1,3-4,6 and 13-15 are hereby withdrawn.

Allowable Subject Matter
Claims 1,3-4, 6, 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  an aircraft searchlight system “wherein the controller is configured to control movement of the search light, relative to the aircraft, based upon detection of a first object by the object detection module and receipt of at least one voice command through the at least one audio input device” in combination with other features of the present claimed invention.
Regarding claims  3-4, 6, and 13-15, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 16,   the prior art of record fails to teach or suggest the combination of limitations set forth in claim 16; specifically, the prior art fails to teach or suggest  a method “wherein controlling movement of the search light, relative to the aircraft, using a controller, based upon the first object from the detecting and receipt of at least one voice command provided to the controller ” in combination with other features of the present claimed invention.
Regarding claims 17-20, these claims are allowable for the reasons given for claim 16 and because of their dependency status on claim 16.
Regarding claim 21, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 21; specifically, the prior art fails to teach or suggest aircraft searchlight system “wherein said controller is configured to provide an object detection function on a single object in said image data from said camera in response to receipt of an object selection voice command provided to said controller” in combination with other features of the present claimed invention.
Regarding claims 22-28, these claims are allowable for the reasons given for claim 21 and because of their dependency status on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879